Exhibit 10.4


Walter Investment Management Corp.
2016 Long Term Incentive
Cash-Based Award Agreement
Under the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016)













--------------------------------------------------------------------------------





Walter Investment Management Corp.
2016 Long Term Incentive
Cash-Based Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated June 9, 2016)


Pursuant to that certain employment agreement, dated as of August 8, 2016 (as it
may be further amended and restated, the “Employment Agreement”), between you
and Walter Investment Management Corp., a Maryland corporation (the “Company”),
the Company agreed to grant you a long term incentive cash-based award with an
aggregate value equal to $600,000 (the “Cash-Based Award”) in connection with
your assumption of responsibilities as Chief Executive Officer and President of
the Company on the Commencement Date (as defined in the Employment Agreement).
This Cash-Based Award Agreement (as it may be further amended and restated, this
“Agreement”) under the Company’s 2011 Omnibus Incentive Plan (Amended and
Restated June 9, 2016) (as it may be further amended and restated, the “Plan”),
together with the Plan, contains the terms and conditions of the Award and is in
full satisfaction of the Company’s obligation to grant the Award to you as set
forth in the Employment Agreement.
Participant: Anthony Renzi_______________________________________
Commencement Date: September 12, 2016___________________________
Amount of Cash-Based Award: $ 600,000___________________________
Vesting Dates: The first, second, and third anniversaries of the Commencement
Date, subject to Section 1 below.
THIS AGREEMENT, effective as of the Commencement Date, represents the grant of a
Cash-Based Award by the Company to the Participant named above, pursuant to the
provisions of the Plan and the terms of this Agreement.
The Compensation and Human Resources Committee of the Company’s Board of
Directors (the “Committee”) determined that it is in the best interests of the
Company and its stockholders to grant the Cash-Based Award provided for in the
Employment Agreement and this Agreement to the Participant, pursuant to the Plan
and the terms of this Agreement.
The Plan provides a complete description of the terms and conditions governing
this Cash-Based Award. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, other than with respect to the definitions
of the terms “Cause” and “Disability” as set forth on Exhibit A hereto, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement. All capitalized terms shall have the meanings ascribed to them
in the Plan or on Exhibit A hereto, unless specifically set forth otherwise
herein. The parties hereto agree as follows:
1.
Employment with the Company. Except as may otherwise be provided in Section 4 or
Section 5 below, the Cash-Based Award granted hereunder will become vested in
substantially equal installments subject to the condition that the Participant
remains an employee of the Company from the Commencement Date through (and
including) each applicable Vesting Date; provided, that if





1

--------------------------------------------------------------------------------




the amount is not evenly divisible by three, then the installments shall be as
equal as possible with the smaller installment(s) vesting first. If the
Participant remains employed by the Company through each applicable Vesting
Date, payment of the relevant installment of the Cash-Based Award will occur
irrespective of whether the Participant is employed by the Company on the
payment date. Unless otherwise expressly provided for in the Employment
Agreement, this grant of the Cash-Based Award shall not confer any right to the
Participant to be granted other Cash-Based Awards in the future under the Plan.
2.
Timing of Payout. Cash payments in satisfaction of the Company’s obligations
with respect to any vested installment of the Cash-Based Award shall occur as
soon as administratively feasible after (but in all events prior to March 15 of
the calendar year immediately following the calendar year in which the
applicable event occurs) the earliest to occur of (a) the applicable Vesting
Date, (b) the date of the Participant’s termination of employment due to death
or Disability, (c) the date of the Participant’s termination of employment (x)
by the Company without Cause (other than due to death or Disability), (y) by the
Company due to non-renewal of the term of employment under the Employment
Agreement, or (z) by the Participant for Good Reason, or (d) a Change in
Control; unless, in the case of (a), (b), (c) or (d) of this Section 2, the
Participant irrevocably elects to voluntarily defer the payout of the Cash-Based
Award to a specific date or event as approved by the Committee and in compliance
with Section 409A of the Code and the regulations promulgated thereunder.

3.
Form of Payout. The Cash-Based Award shall be paid out solely in the form of
United States dollars.

4.
Termination of Employment.

(a)
By Death or Disability. In the event the Participant’s employment with the
Company terminates due to the Participant’s death or Disability, in each case,
prior to the final Vesting Date, any unvested portion of the Cash-Based Award
shall become immediately fully vested and paid out in accordance with Section 2
above.

(b)
By the Company Without Cause (other than due to death or Disability), due to
Non-Renewal of the Term of Employment by the Company, or by the Participant for
Good Reason. In the event the Participant’s employment with the Company is
terminated (i) by the Company without Cause (other than due to death or
Disability), (ii) by the Company due to non-renewal of the term of employment
under the Employment Agreement, or (iii) by the Participant for Good Reason, in
each case, prior to the final Vesting Date, any unvested portion of the
Cash-Based Award shall become immediately fully vested and paid out in
accordance with Section 2 above.

(c)
For Cause. In the event the Participant’s employment is terminated by the
Company for Cause prior to the final Vesting Date (or the payout date relating
to a Vesting Date), the Participant shall forfeit any unvested portion of the
Cash-Based Award.

(d)
For Other Reasons. If the Participant’s employment terminates for any reason
prior to the final Vesting Date (other than as provided for above), the
Participant shall forfeit any unvested portion of the Cash-Based Award.

5.
Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control that occurs prior to the final Vesting Date
(or the payout date relating to the final Vesting Date), and provided that prior
to such Change in Control the Participant’s employment with





2

--------------------------------------------------------------------------------




the Company has not terminated, any unvested portion of the Cash-Based Award
shall become immediately fully vested and paid out in accordance with Section 2
above.
6.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

7.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continued employment with the Company or any of its Subsidiaries,
nor shall this Agreement interfere in any way with the Company’s right to
terminate the Participant’s employment with the Company at any time.

8.
Miscellaneous.

(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(b)
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

(c)
The Company shall have the power and the right to deduct or withhold from the
Participant’s Cash-Based Award, or require the Participant to remit to the
Company, an amount sufficient to satisfy the minimum statutory required
withholding for federal, state, and local taxes (including the Participant’s
FICA obligation), domestic or foreign, required by law to be withheld with
respect to any payout to the Participant under this Agreement.

(d)
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the Cash-Based Award. This Agreement and
the Plan supersede any prior agreements, commitments or negotiations concerning
the Cash-Based Award, including, without limitation, the Employment Agreement.

(e)
All obligations of the Company under the Plan and this Agreement with respect to
the Cash-Based Award shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect merger,
consolidation, acquisition, purchase of all or substantially all of the business
and/or assets of the Company, or otherwise.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.





3

--------------------------------------------------------------------------------




(g)
The intent of the parties is that payments and benefits under this Agreement
with respect to the Cash-Based Award be exempt from Section 409A of the Code,
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in accordance therewith.

(h)
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

(i)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.

(j)
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.







4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
September 13, 2016.
Walter Investment Management Corp.


By: /s/ Greg Williamson    




/s/ Anthony Renzi    
Participant
Participant’s name and address:
Anthony Renzi    


    






5

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
A.    “Cause” shall mean:
(a)
“Cause” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Cause” contained therein) any one or more of the
following:

(i)
Willful misconduct of the Participant;

(ii)
Willful failure to perform the Participant’s duties;

(iii)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or

(iv)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.

B.
“Change in Control” shall mean the occurrence of one or more of the following
events:

(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:

(i)
Any acquisition by the Company;

(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company;

(iii)
Any acquisition by any entity controlled by the Company; or

(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office





6

--------------------------------------------------------------------------------




occurs as a result of an actual or threatened election contest with respect to
the election or removal of Directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:

(i)
All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding Shares and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be;

(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding Shares of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; and

(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



C.
“Disability” shall mean:

(a)
“Disability” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Disability” contained therein), permanent and
total





7

--------------------------------------------------------------------------------




disability as defined in Code Section 22(e)(3). A determination of Disability
may be made by a physician selected or approved by the Committee and, in this
respect, the Participant shall submit to any reasonable examination(s) required
by such physician upon request.
Notwithstanding the foregoing provisions of this paragraph, in the event any
Award is considered to be “deferred compensation” as that term is defined under
Code Section 409A, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Code Section 409A, the definition
of “Disability” for purposes of such Award shall be the definition of
“disability” provided for under Code Section 409A and the regulations or other
guidance issued thereunder.
D.
“Good Reason” shall mean “Good Reason” as defined in any employment, consulting
or similar agreement between the Participant and the Company (or any Subsidiary)
in effect at the time of the Participant’s termination of employment.

E.
“Share” shall mean a share of common stock of the Company.

 






8